Title: Abigail Adams to James Lovell, 18 – 26 June 1779
From: Adams, Abigail
To: Lovell, James




Braintree 18–26 June 1779



Do you love the Natural sentiments of the Heart Take them then as they flow from the pen of Portia. Having been to take a ride this afternoon upon my return stopt at my Brother Cranchs when one of the family came to the chaise and told me a Gentleman from Boston had left a large packet for me in the House. My Heart bounded for joy—I besought him to deliver them Instantly to me. The Bulk of the packet insured them a pressure to my Bosom. My spirits danced. It was dark, I could not see the hand writing but was in no doubt from whence they came. The Space between my Brothers and my own house was a dozen mile and it seemd like an age to get to it. I sprang from the chaise, calld for a light before I got into the house, but when I came to the light it was Mr. Lovell’s hand writing. O the Letters had arrived at Philadelphia, and he ever attentive to the calls of Friendship had coverd them to me. I broke the Seal and the dear delusion vanished like the “baseless fabrick of a vision.” An involuntary tear (it could not be helpd) found its way and for the first time I did not feel that pleasure which always before accompanied a Letter from Mr. Lovell. Six Months and not one line. Expectations so raised and so damped must plead my excuse for so unpolite a reception to my much valued correspondent, to whom for the future I shall give leave to make use of what ever expressions he pleases in order to prove that my Benevolence is eaquel to my power, having from a further acquaintance with him discoverd that the talent for which I formerly censured him is natural to him and that far from being a slothfull servant he has improved it tenfold. Nor would I rob him of the pleasure he takes in thus indulgeing the too pleasing art, since it must be acknowledged that he is an accomplished proficient in it.
I will not disclaim the Epethet of amiable since it is a character which if I do not already possess it I would wish to obtain even to the value of her whose price was far above rubies.
Your dissertation upon Letter peaping diverted me. I am glad however that you had no curiosity to gratify, or held yourself otherways restrained from inspecting the Letters of Portia. For having flatterd me with a first place in your Esteem I should have been loth to have forfeited it, since I have no right to expect nor a wish to obtain from any other than the person to whom they were addressd that which an Antient Sage has told us covereth a multitude of faults. The Manuscript you mention did not come by the hand which brought the Letters. I am happy sir if any of the contents of the Trunk were serviceable to you and you will oblige both my absent Friend for whom I know I can answer as well as the present writer in retaining both the Jacket and Stockings and in never mentioning them again.
I stand indebted to you sir for a Letter dated March 9th. as well as June 5th in the former of which you say there is a strange delay and some thing of Mystery in the propositions which have been lately made here respecting our foreign affairs, but be assured that I have not yet perceived any thing which will probably affect Mr. A in a dissagreable Manner.
I wish you had explaind yourself more fully or was it out of tenderness to me that you would not tell me that I might have reason to daily expect his return, knowing the anxiety I must suffer in the interval.
If he has not been recalld I know not how to account for a passage in a Letter which has come to hand since I took my pen to you. It is from Dr. Winship belonging to the Alliance, to his wife and dated Brest harbour 7 of April. “It is now determined that we return to Boston as soon as may be, and what convinces me that we shall make all possible speed is that Mr. Adams is to return in the ship.” 97 prisoners had been sent from England with which the ship would be well man’d. I have since heard some resolves of congress which I think makes it probable that he would return either with or without leave, since if he was not in a situation to serve his country, he would be unhappy absent from his family. God grant him a safe return, and that in future he may retire from publick life.
There has been 3 several appointments here of gentlemen for members of congress, all of whom have declined. This state will find it something difficult to supply the places of the present indefatagable Labourers there. It begins to be considerd as rather burdensome and no loaves and fishes to be caught.—But if virtue says my absent Friend on a similar occasion, was to be rewarded with wealth it would not be virtue, if virtue was to be rewarded with fame it would not be virtue of the sublimist kind. Who would not rather be Fabricus than Ceasar, who would not rather be Aristedes than even William the 3d. Who? Nobody would be of this mind but Aristedes and Fabricius.
I fancy I had better close this Letter without any further addition least you should discover that I am not in a very good humour, pos­sibly from wrong information. I will therefore endeavour to suppress every dissagreable Idea of publick Slight and indignity till assertained of the Truth or falcity by Mr. S. Adams whose daily arrival is expected, and in the mean time I shall anxiously wait for the return of the Alliance, perplexd with a thousand fears and apprehension which I do not owe the publick and for which—but hush, did I not say I would close but not till I have assured you that I am with sentiments of Esteem your Friend & humble Servant,

Portia

